Motion of the plaintiff-appellant-respondent for a further enlargement of time to perfect his appeal, and the cross-motion of defendants-respondents to extend their time to file respondents’ points are both granted to the following extent: The plaintiff - appellant-respondent’s time to serve and file appellant’s points is enlarged up *554to and including February 2, 1960, with notice of argument for the March 1960 Term of this court and the order of this court entered November 27, 1958 is modified accordingly; the appellant’s points of the defendant-respondent-appellant, Henry Shea, are to be served and filed on or before February 2, 1960; all respondents’ points are to be served and filed on or before February 17, 1960. If the plaintiff-appellant-respondent fails to comply with the foregoing conditions on his part to be performed, a final order dismissing his appeal may be submitted for signature, without further notice. Concur — Botein, ¡P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.